DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the use of the term “first” in line 2 of the claim is confusing. It is not understood if said term refers to the “first shell” or it refers to the first of the at least one additional shell. For examination purposes, the recitation will be treated as been the “first shell”.
Regarding claim 3, 
Regarding claim 10, the use of the term “bottom second surface” in line 2 is confusing. It is not understood how the third shell has a “bottom second surface” if the second shell has a “bottom second surface” as described in claim 6, if the intension is to claim a “bottom third surface” for the third shell due to the claim also describes that the top third surface of the third shell is opposite to the bottom third surface. For examination purposes, the recitation will be treated as the “bottom third surface” of the “third shell”.
Claim Objections
Claim 3 is objected to because of the following informalities:  In lines 1 and 2 recites “the first shell and at least one additional shell”. It is suggested to add a “the” to the “at least one additional shell”, so it would read “the first shell and the at least one additional shell”.  Appropriate correction is required.
Claims 13-16 are objected to because of the following informalities: In line 1 of each claim uses the two words “comprises having” one next to the other. The Office suggest to use only one of the two words to define the attachment locations. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: The claim uses the term first, second, and third shells. The Office understands that it refers to the first shell, second shell and the third shell. It is suggested to maintain the same nomenclature across the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanjani et al. (US 20180368961 A1).
[AltContent: textbox (Second shells)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third shells)][AltContent: arrow][AltContent: textbox (First shells)][AltContent: textbox ( Third edge)][AltContent: ][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Top third surface)][AltContent: ][AltContent: textbox (Bottom third surface)][AltContent: arrow][AltContent: textbox (Second edge)][AltContent: textbox (First edge)][AltContent: textbox (Cavities shaped to receive teeth)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top second surface)][AltContent: ][AltContent: textbox (Bottom second surface)][AltContent: textbox (Top first surface)][AltContent: arrow][AltContent: ][AltContent: textbox (Bottom first surface)][AltContent: ][AltContent: textbox (Discrete attachment locations)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shells)]
    PNG
    media_image1.png
    330
    329
    media_image1.png
    Greyscale

Regarding claim 1, Shanjani et al. discloses an orthodontic appliance (400) including shells (402, 404 and 408) shaped to receive teeth (the shell 404 and 408 are on top of the shell 402 which receive the teeth, therefore the combination of the three shells receive the teeth), the shells being 5stacked and being varyingly affixed to one another (the shell 404 is stacked on top of the shell 402 and the shell 408 is stacked on top of the shell 404).
Regarding claim 2, Shanjani et al. discloses that the shells include: a first shell (402) having cavities shaped to receive teeth, at least one additional shell (404) shaped to receive the first shell (402) (see annotated Fig. 4B above - the side of the first shell is 
Regarding claim 3, Shanjani et al. discloses that the first shell (402) and at least one additional shell (404) are affixed to one another at discrete attachment locations of the first and at least one additional shells. (See annotated Fig. 4B above)  
Regarding claim 4, Shanjani et al. discloses that the first shell (402) has a bottom first surface for directly engaging the teeth and a top first surface opposite the bottom first surface (see annotated Fig. 4B above), wherein the at least one additional shell (404) has a bottom second surface for mechanically engaging the top first surface of the first shell (402) and a top second surface opposite the bottom 20second surface (see annotated Fig. 4B above), wherein top first surface and the bottom second surface are not significantly affixed to each other (see Fig. 4B above, the top first surface and the bottom second surface are affixed on the edges of the second shell to a portion of the top first surface of the first shell).
Regarding claim 5, Shanjani et al. discloses that the first shell (402) has a first edge between top first and bottom first surfaces, and the at least one additional shell (404) has a second edge 25between top second and bottom second surfaces, wherein the discrete attachment locations are located about the first and second edges (see annotated Fig. 4B above).  
  Regarding claim 6, Shanjani et al. discloses that the first shell (402) has a bottom first surface for directly engaging the teeth and a top first surface opposite the bottom first surface and a 30first edge defined therebetween (see annotated Fig. 4B above), wherein the at least one additional shell (404) has a bottom second surface for mechanically 
Regarding claim 7, Shanjani et al. discloses that the second edge is affixed to the top first surface.  (See annotated Fig. 4B above)
Regarding claim 8, Shanjani et al. discloses5 that the first edge is affixed to the bottom second surface.  (See annotated Fig. 4B above)
Regarding claim 10, Shanjani et al. discloses5 that the at least one additional shell is a second shell (404), and wherein the shells (400)  include a third shell (408) having a bottom second surface for mechanically engaging the top second surface of the second shell (see annotated Fig. 4B above) and a top third surface opposite the bottom third surface and a third edge defined therebetween (see annotated Fig. 4B above), wherein all 15of the first edge, second edge, and third edge do not contact one another (see Fig. 4B above).  
Regarding claim 13, Shanjani et al. discloses that the varyingly affixed includes having attachment locations that include less than 1-80 % of the combined surface areas of the 25shells. (See Fig. 4B above, the portions where the shells are affixed is small enough that can be less than 1-80% of the combined surface areas of the shells.)
 Regarding claim 14
Regarding claim 15, Shanjani et al. discloses that the varyingly affixed comprises having attachment locations that comprise less than 1-40 % of the combined surface areas of the shells. (See Fig. 4B above, the portions where the shells are affixed is small enough that can be less than 1-40% of the combined surface areas of the shells.) 
Regarding claim 16, Shanjani et al. discloses that the varyingly affixed comprises having attachment locations that comprise less than 1-20 % of the combined surface areas of the shells.  (See Fig. 4B above, the portions where the shells are affixed is small enough that can be less than 1-20% of the combined surface areas of the shells.)
Regarding claim 17, Shanjani et al. discloses that 5the at least one additional shell is a second shell (404), and wherein the shells include a third shell (408). (See annotated Fig. 4B above)
Regarding claim 18, Shanjani et al. discloses that 5the shells only consist of the first, second, and third shells. (See annotated Fig. 4B above)
Claims 1-2, 4, 5, 12, 17 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Kim (US 20170239018 A1).
[AltContent: arrow][AltContent: textbox (Top first surface)][AltContent: ][AltContent: textbox (Bottom first surface)][AltContent: textbox (Fist shell)][AltContent: arrow]
    PNG
    media_image2.png
    187
    196
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    193
    192
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Top second surface)][AltContent: ][AltContent: textbox (Bottom second surface)][AltContent: textbox (Second shell)][AltContent: arrow][AltContent: textbox (Fist shell)][AltContent: ][AltContent: textbox (Fist shell)][AltContent: ][AltContent: arrow][AltContent: textbox (Shells)]
    PNG
    media_image4.png
    195
    196
    media_image4.png
    Greyscale
            
    PNG
    media_image5.png
    176
    170
    media_image5.png
    Greyscale

Regarding claim 1, Kim discloses an orthodontic appliance (see Fig. 12 above) including shells shaped to receive teeth, the shells being 5stacked and being varyingly affixed to one another.  (See annotated Fig. 12 above and [0061-0066] - the shells are formed one in top of the other. Due to none of the shells are glued together and the shells can be stacked and unstacked depending of needs of the user, the shells are considered to be varyingly affixed to one another.)
Regarding claim 2, Kim discloses that the shells include: a first shell (10) having cavities shaped to receive teeth (see Fig. 10-12 above), at least one additional shell (20) shaped to receive the first shell (10), wherein the at least one 10additional shell (20) is stacked over the first shell (10) (see annotated Fig. 10-12 above).  
Regarding claim 4, Kim discloses that the first shell (10) has a bottom first surface for directly engaging the teeth and a top first surface opposite the bottom first surface (see annotated Fig. 10 above), wherein the at least one additional shell (20) has a bottom second surface for mechanically engaging the top first surface of the first shell (10) and a top second surface opposite the bottom 20second surface, wherein top first surface and the bottom second surface are not significantly affixed to each other (see annotated Fig. 12 above, and [0061-0066] - the shells are formed one in top of the other. Due to none of 
  Regarding claim 5, Kim discloses that the first shell (10) has a first edge between top first and bottom first surfaces, and the at least one additional shell (20) has a second edge 25between top second and bottom second surfaces (the first edge and second edge is the transvers surface to the top and bottom surfaces, wherein the discrete attachment locations are located about the first and second edges (see Fig. 10 and 11 above - the discrete attachment are located on the top or bottom surfaces of the shell).  
Regarding claim 12, Kim discloses that 20all of the shells are constructed from a same type of material.  (See [010])
Regarding claim 17, Kim discloses that 5the at least one additional shell is a second shell, and wherein the shells include a third shell.  
Regarding claim 18, Kim discloses that the shells only consist of the first, second, and third shells. (See annotated Fig. 12 above)
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772